In an action, inter alia, to recover damages for unlawful termination of employment in violation of Labor Law § 740, the defendant James McCullagh Co., Inc., appeals, and the defendants John E Ficone, Inc., and John E Ficone separately appeal, from an order of the Supreme Court, Kings County (Kurtz, J.), dated May 2, 2006, which granted the plaintiff’s motion to restore the action to the trial calendar.
Ordered that the order is reversed, on the law and in the exercise of discretion, with one bill of costs to the appellants appearing separately and filing separate briefs, and the motion is denied.
“The conclusory, undetailed, and uncorroborated claim of law office failure set forth by the plaintiffs in this case does not amount to a reasonable excuse” (Lugauer v Forest City Ratner Co., 44 AD3d 829 [2007]). Accordingly, the Supreme Court improvidently exercised its discretion in granting the plaintiffs motion to restore the action to the trial calendar. Spolzino, J.P., Krausman, Fisher and Angiolillo, JJ., concur.